                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

United States of America,

               Plaintiff,

        v.                                        Civil Action No. 8:19-CV-265 (CFH)

One 24-Foot Hydro Yacht, hull no.
YCU00082K141024 and one aluminum beam             JUDGEMENT IN A CIVIL CASE
boat trailer,

               Defendant.


        WHEREAS, by virtue of the Final Order of Forfeiture filed with the United States District
                                                  August 5, 2019
Court for the Northern District of New York, on ______________________, it is hereby

        ORDERED, ADJUDGED AND DECREED that the defendant property at issue in the

Civil Action, One 24-Foot Hydro Yacht, hull no. YCU00082K141024 and one aluminum beam

boat trailer are hereby forfeited to the United States of America to be disposed of in accordance

with law.

        ORDERED that the United States shall credit $15,000 towards the claimant’s outstanding

Money Judgement in the United States District Court, Eastern District of New York, United States

v Kenneth Cree, No. 08-CR-916.

  8/5/2019
Date                                            Clerk


                                                 s/Kathy Rogers
                                                (By) Deputy Clerk
